Exhibit 3.1 Articles of Amendment Articles of Amendment to Articles of Incorporation of ENERGIZ RENEWABLE, INC. (Name of Corporation as currently filed with the Florida Dept. of State) K11946 (Document Number of Corporation (if known) Pursuant to the provisions of section 607.1006, Florida Statutes, this Florida Profit Corporation adopts the following amendment(s) to its Articles of Incorporation: A. If amending name, enter the new name of the corporation: B. Enter new principal office address, if applicable: KEYPORT, NJ 07735 C. Enter new mailing address, if applicable: KEYPORT, NJ 07735 If amending the Officers and/or Directors, enter the title and name of each officer/director being removed and title, name, and address of each Officer and/or Director being added: Title Name Address Type of Action PresidentEdward T. WhelanAdd KEYPORT, NJ 07735 E. If amending or adding additional Articles, enter change(s) here: The Corporation shall be authorized to issue one class of capital stock, designated as "Common Stock". The Corporation shall be authorized to issue 100,000,000 shares of Common Stock, $0.0001 par value. The date of each amendment(s) adoption: April 21. 2010 Effective date if applicable: April 21, 2010 Adoption of Amendment(s) The amendment(s) was/were adopted by the board of directors without shareholder action and shareholder action was not required. Dated April 21. 2010 Signature /s/Edward T. Whelan Edward T. Whelan President Director FILED 2:00 SECRETARY OF STATE TALLAHASSEE, FLORIDA
